1    MICHAEL B. BIGELOW
     Attorney at Law SBN 65211
2    331 J Street, Suite 200
3
     Sacramento, CA 95814
     (916) 443-0217
4    LawOffice.mbigelow@gmail.com

5    Attorney for Mathew Ballard
6

7                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,      ) No. 16-Cr.S-102 GEB CKD
10                                  )
                       Plaintiff,   )
11                                  ) REQUEST AND ORDER FOR EXTENSION
          v.                        ) OF TIME TO FILE AMENDED MOTION
12                                  )
13
     MATHEW BALLARD,                )
                                    )
14                     Defendant.   )
                                    )
15
          Background
16

17        By this Court’s previous order a movant’s amended motion in

18   the above captioned matter is due to be filed on July 8, 2019. For
19
     the following reasons, movant is requesting a 60 day extension of
20
     time to file said amended motion, up to and including August 5,
21
     2019. Undersigned has exchanged emails with AUSA Michelle
22
     Rodriguez explaining my request and she has graciously stated that
23

24   she has no objection.

25

26

27

28




                                     -1-
1

2         Reasons for Request
3
          First, please note that in movant’s first request for an
4
     extension of time, granted by this Court to July 8, 2019, movant
5
     had intended to ask for a 60 day extension of time, and had made
6

7    reference to a 60 day extension – agreed to by Ms. Rodriguez - but

8    erroneously entered only 30 days in the body of the request.
9
          This additional 60 day request for an extension of time is
10
     brought about because in the past 30 days I have continue to work
11
     on the Opening Brief in United States v. Lampkin which was due in
12

13
     the 9th Circuit in the latter part of June. The matter is extremely

14   complicated in that trial counsel made six separate motions to

15   suppress in the district court, raising myriad issues not all of
16
     which are interrelated, among other complex issues involving
17
     sentencing. My work in that matter is not complete, necessitating
18
     an extension of time. I have also been working on the opening
19

20   brief in the matter of the United States v. Her, an appeal in

21   which the AOB which I will file by the middle of this month. In
22   addition, I filed the Reply Brief in the matter of the United
23
     States v. Keehn and thereafter, after much discussion with the
24
     Government prepared and filed a joint motion to vacate appellant’s
25
     conviction and remand to the district court in order to permit
26

27   appellant the opportunity to withdraw his plea of guilty. Finally,

28




                                    -2-
1    the Fourth of July week and weekend has complicated matters with
2    family obligations.
3
          All of the forgoing having been said, an investigator has met
4
     with and interviewed a key witness and the results of that
5
     interview may affect the additional filings in this case.
6

7         Movant is in custody serving his sentence.

8
     Dated: July 3, 2019                   Respectfully submitted,
9

10                                         /s/ Michael Bigelow
                                           MICHAEL BIGELOW
11                                         Attorney for Movant
12

13

14

15
                                   ORDER
16

17

18   IT IS SO ORDERD
19
     Dated:   July 3, 2019
20                                   _____________________________________
                                     CAROLYN K. DELANEY
21                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28




                                    -3-
